       1:17-cv-01201-SEM-EIL # 84-1   Page 1 of 9                             E-FILED
                                                    Monday, 03 June, 2019 04:38:40 PM
                                                         Clerk, U.S. District Court, ILCD

Lovelace v. Gibson, et al.
17-cv-01201




                             EXHIBIT A
     1:17-cv-01201-SEM-EIL # 84-1   Page 2 of 9
                                                                   1


 1                IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                        SPRINGFIELD DIVISION

 3     CURTIS LOVELACE, ET AL.,              )
                                             )
 4                    PLAINTIFFS,            ) 17-1201
                                             )
 5              VS.                          )
                                             )
 6     ADAM GIBSON, ET AL.                   ) SPRINGFIELD, ILLINOIS
                                             )
 7                    DEFENDANTS.            )

 8                     TRANSCRIPT OF PROCEEDINGS
               BEFORE THE HONORABLE SUE E. MYERSCOUGH
 9                   UNITED STATES DISTRICT JUDGE

10     MAY 13, 2019

11     A P P E A R A N C E S:
        FOR THE PLAINTIFFS:   TARA THOMPSON
12      (BY VIDEO)            LOEVY & LOEVY
                              3RD FLOOR
13                            311 NORTH ABERDEEN STREET
                              CHICAGO, ILLINOIS
14

15      FOR THE DEFENDANTS:          ELLEN EMERY
        (BY VIDEO)                   THOMAS DiCIANNI
16                                   ANCEL GLINK DIAMOND BUSH
                                     DiCIANNI & KRAFTHEFER
17                                   SUITE 600
                                     140 S. DEARBORN STREET
18                                   CHICAGO, ILLINOIS

19                                   JAMES HANSEN
                                     SCHMIEDESKAMP ROBERTSON NEU &
20                                   MITCHELL
                                     525 JERSEY STREET
21                                   QUINCY, ILLINOIS

22

23     COURT REPORTER:               KATHY J. SULLIVAN, CSR, RPR, CRR
                                     COURT REPORTER
24                                   600 E. MONROE
                                     SPRINGFIELD, ILLINOIS
25                                   (217)492-4810

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 3 of 9
                                                                        2


 1                                  I N D E X

 2     WITNESS                      DIRECT        CROSS   REDIRECT   RECROSS

 3

 4

 5

 6

 7

 8

 9

10                             E X H I B I T S

11     GOVERNMENT'S EXHIBIT
       NUMBER                                IDENTIFIED      ADMITTED
12

13

14

15

16

17     DEFENDANT'S EXHIBIT
       NUMBER                                IDENTIFIED      ADMITTED
18

19

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 4 of 9
                                                                          3


 1                           P R O C E E D I N G S

 2        *     *     *      *      *    *        *   *   *    *      *

 3                  THE COURT:      This is 17-1201.       Lovelace

 4     versus Gibson.

 5            We have for the plaintiff, Tara Thompson of

 6     Loevy and Loevy.

 7            We have, for the defendants Gibson, Copley,

 8     Summers, Dreyer, Biswell, and City of Quincy, Thomas

 9     DiCianni?

10                  MR. DiCIANNI:       Correct.      Thank you.

11                  THE COURT:      Are you going to say it for me

12     correctly?

13                  MR. DiCIANNI:       No, DiCianni is correct.

14                  THE CLERK:      I already butchered it.

15                  THE COURT:      I give the job of butchering

16     names to my clerk, Ms. Meadows.

17            Ellen Emery as well.

18            And then for Gary Farha, James Keller, County

19     of Adams, James Hansen of Schmiedeskamp, Robertson,

20     Neu & Mitchell.

21            Good morning, everybody.            I'm sure some of you

22     are wondering why in the world we're having this

23     status conference.

24            And I will tell you the reason I'm having this

25     status conference is because recently, my daughter

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 5 of 9
                                                                        4


 1     has changed her employment.            She's a lawyer.   Lauren

 2     Myerscough-Mueller.          And she was with the Innocence

 3     Project at the University of Illinois.             And she was

 4     recently, luckily, hired by the University of

 5     Chicago's Exoneration Project.

 6          And I did not realize at the time that a number

 7     of the -- her co-workers -- and I don't know what

 8     levels everybody has other than what I looked at on

 9     the University of Chicago's website is -- I think,

10     Ms. Thompson, are you also employed by the

11     Exoneration Project?

12                MS. THOMPSON:        I do -- the firm donates a

13     substantial amount of my time to the Exoneration

14     Project.     And I do work with the organization, Your

15     Honor.

16                THE COURT:        Okay.    But you're in no way in

17     charge of my daughter or taking -- you're not

18     responsible for her compensation or anything like

19     that?

20                MS. THOMPSON:        I am not, Your Honor.

21          I am working with her, I mean in my duty of, I

22     guess, disclosure, since we're discussing these

23     issues, but I am not her supervisor.

24                THE COURT:        Okay.    I assumed that all of

25     you would be working on cases together.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 6 of 9
                                                                          5


 1          I've looked at the Rules of Ethics.              I do not

 2     believe that there is a conflict in my staying on

 3     this case.

 4          I did want to disclose also that I was recently

 5     at a dinner, the Innocence Project dinner, which

 6     recognized many of the exonerees.               And Mr. Lovelace

 7     was one of the exonerees.           He sat at a table not far

 8     from mine and he was on stage.

 9          I also should disclose that, quite frankly, a

10     number of lawyers have discussed the cases that have

11     been tried in this -- in Mr. Lovelace's situation.

12     Not at length, not in detail, but I wanted to

13     disclose that it was a case of interest in the

14     Central District of Illinois and with the lawyers

15     in -- in this region.          There was quite a bit of

16     publicity, obviously, in our newspapers with both of

17     those situations.

18          I will also say I've had many cases with the

19     City of Quincy and with the County of Adams over the

20     course of my career.         I should also disclose I've

21     had Mr. Hanson on quite a few cases during the

22     course of my career as well.               I don't believe I've

23     had Mr. DiCianni or Ms. Emery, but I do believe I've

24     had contact with the firm in the past.

25          So I wanted to disclose those issues.              I'm sure

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 7 of 9
                                                                    6


 1     you'll want to discuss those issues with your

 2     clients and see what their position is; if this

 3     gives them pause or you wish to request a recusal.

 4                MS. EMERY:        Your Honor, we appreciate that.

 5     We will discuss it within the next 48 hours with our

 6     client.    If you can schedule another conference for

 7     us to report back, or if you want us to do it in

 8     writing?

 9                THE COURT:        Why don't you do it in writing.

10     Doesn't have to be anything lengthy.           I would

11     appreciate it.

12          I also should disclose I will be having a

13     number of these hearings to disclose some similar

14     issues in other cases.          It's not just you,

15     Ms. Thompson, it's -- I have some other contacts

16     with other lawyers in another of the Loevy and Loevy

17     cases that I need to disclose as well.

18          As you know, practicing law in the Central

19     District of Illinois is very different than it is in

20     Chicago.     And we very frequently know the lawyers on

21     both sides.      In fact, my former colleague on the

22     Appellate Court, Bob Cook, use to work for the

23     Schmiedeskamp firm.          Use to share very interesting

24     stories about the firm.          As you knew he would.

25                MR. HANSEN:        Hold on now.   That might be

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 8 of 9
                                                                        7


 1     grounds right there.

 2                THE COURT:        All right.    So if in the next

 3     48 hours, if you would indicate whether that's a

 4     problem with anybody, I would appreciate it.            And

 5     thank you for being so readily available on such

 6     short notice so I could disclose this.

 7          By the way, my daughter's first day of work was

 8     Monday of this last week, which is the reason this

 9     was set so hastily.          I also have to disclose that

10     today my new granddaughter is five weeks old.             It's

11     not Lauren's, but her sister's.

12                MR. HANSEN:        Wow, congratulations.

13                THE COURT:        Unfortunately, that child is up

14     where you are near that beautiful statute.            Is that

15     the Calder outside of your window?

16                MS. EMERY:        Yes.

17                THE COURT:        Beautiful conference room.

18          All right.      Court is adjourned in this matter.

19          (Court was adjourned in this matter.)

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     1:17-cv-01201-SEM-EIL # 84-1   Page 9 of 9
                                                               8


 1     I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 2     Reporter, certify that the foregoing is a correct

 3     transcript from the record of proceedings in the

 4     above-entitled matter.

 5

 6

 7

 8

 9                          This transcript contains the

10                          digital signature of:

11

12                          Kathy J. Sullivan, CSR, RPR, CRR

13                          License #084-002768

14

15

16

17

18

19

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
